EXHIBIT 10.13

 

LOGO [g87352image001.gif]

 

January 24, 2007

 

Mr. Larry Mehren

(Address)

  

Ventana Medical Systems, Inc.

Human Resources

1910 E. Innovation Park Drive

Tucson, AZ 85755

Telephone: 520-887-2155

Toll Free: 800-227-2155

Fax: 520-229-4205

www.ventanamed.com

Dear Larry:

RE: Offer to Join Ventana Medical Systems, Inc.

It is my pleasure to offer you the position of Senior Vice President and CFO for
Ventana Medical Systems, Inc., reporting directly to me. Your acceptance will
continue the high standards of excellence in Ventana. Your start date will be
mutually determined.

This offer is contingent upon the satisfactory completion of a background
investigation, reference checks and post-offer pre-placement drug test.

Cash Compensation

You will be paid a bi-weekly salary of $10,961.53 (which aggregates to $285,000
over a 12-month period). In addition, you will have an annual target bonus equal
to 65% of your annual salary. Actual payout will range from 0 to 1.5x your
target bonus, depending upon personal and company performance. Your 2007 bonus
will be prorated for time worked. Bonus payment is typically made annually at
the completion of each year. In 2007 you will receive a guaranteed minimum bonus
payment equal to 50% of your bonus target. Your 2007 bonus guarantee may be
exceeded depending upon performance. We believe this will result in a smooth and
successful transition to Ventana.

You will also receive a one time sign-on bonus of $25,000 (gross) payable the
first pay period following 30 days of your start date. If you leave Ventana
during the first 12 months following your date of hire, you will be required to
repay Ventana in full for your sign-on bonus.

Ventana also provides an annual merit review process whereby employees have the
opportunity to receive merit increases based on their performance over the
review period.

Stock Options

A recommendation will be made to the Compensation Committee of the Board of
Directors that you be granted options to acquire 60,000 shares of common stock.
Once granted, options will vest over a 5-year period with 40% cliff vesting 24
months after grant date. The remaining balance will vest monthly at a rate of
1/36 per month. Your options will be priced at the Board Meeting next following
your date of hire.



--------------------------------------------------------------------------------

Relocation

The Company Tier 3 relocation policy is applicable for your move from Franklin,
MI to Tucson, AZ. Your acceptance of this offer serves as acknowledgement you
understand and accept the terms of Ventana’s relocation policy and that any
exceptions must be pre-approved by Human Resources.

Additionally, if you voluntarily leave Ventana during the first 12 months
following your hire date you will be required to repay Ventana all or a portion
of the amount paid or reimbursed on your behalf in connection with your
relocation as outlined in the attached policy.

Severance

You will receive a severance payment equal to one (1) year annual base salary if
you are involuntarily terminated by Ventana within the first two (2) years of
your employment, for reasons other than misconduct. For purposes of this section
“misconduct” shall mean a specific violation of the Ventana Business Conduct
Guidelines (attached) or criminal conduct not covered under the attached
guidelines. Your severance payment is conditional on your written agreement to
the release of liability provisions contained in standard Ventana separation
agreements.

Benefits

You will be eligible to participate in Ventana’s benefit package which includes
health care, life and disability insurance. Your benefits will be effective on
the first of the month following your date of hire.

Ventana has a 401(k) plan that allows for tax deferred employee contributions,
as well as an after-tax Employee Stock Purchase Plan (ESPP). Eligibility to
participate in the 401(k) plan starts at date of hire; company matching
contributions start for all contributions in accordance with company policy and
contribution rate, currently 50% match on your first 6% of contributions. You
will also be eligible to enroll in the Ventana ESPP on the first day of the
calendar quarter following your date of hire. The ESPP allows you to purchase
Ventana stock on the last day of each quarter at a 15% discount from the market
price in accordance with plan regulations.

You will accrue 26 days of paid time off (PTO) and Ventana offers 8 company
designated holidays and two floating holidays per year. Floating holidays can
not be carried forward from one year to the next.

At Will Employment

It is the desire of Ventana that the employment relationship is long and
profitable for both Ventana and you. However, your employment is “at will” in
that you or Ventana may choose to sever the employment relationship, with or
without cause, and with or without notice, at any time, except as otherwise
provided by law. The terms of this offer letter, therefore, do not and are not
intended to create either an express and/or implied contract with Ventana
Medical Systems, Inc. No manager or representative of Ventana, other than the
Board of Directors, has authority to enter into any agreement for employment for
any specified period of time or to make any agreement or contract to the
foregoing, and any promises to the contrary may only be relied upon by you if
they are in writing and signed by the Board of Directors of Ventana Medical
Systems, Inc.



--------------------------------------------------------------------------------

Eligibility to Work in the United States

 

Our offer to hire you is contingent upon your submission of satisfactory proof
of your identity and your legal authorization to work in the United States. If
you fail to provide this proof, federal law prohibits us from hiring you.

Larry, if you agree with and accept the terms of this offer of employment,
please sign below and mail a copy back to me. If you prefer you can fax a copy
of this letter to Human Resources at the confidential fax number (520) 229-4204.
We are confident your employment with Ventana Medical Systems, Inc. will prove
mutually beneficial, and we look forward to having you join us.

Sincerely,

 

/S/ CHRISTOPHER GLEESON

Christopher Gleeson

President, Chief Executive Officer, and Director

Accepted by:

 

/S/ LARRY MEHREN

Date:

 

January 25, 2007

Start Date:

 

April 5, 2007

 